Citation Nr: 1758683	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  13-26 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

Entitlement to an initial compensable rating for headaches prior to January 18, 2014, and in excess of 30 percent thereafter.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Walker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1972 to July 1975 and from September 1990 to May 1991.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which, inter alia, granted service connection for headaches, and assigned an initial noncompensable rating, effective March 6, 2010.  

In November 2010, the Veteran submitted a notice of disagreement with the initial noncompensable rating assigned, and the RO issued a Statement of the Case addressing the matter in July 2013.  In August 2013, the Veteran perfected an appeal via his submission of a timely VA Form 9.  

Before the appeal was certified to the Board, in a January 2016 rating decision, the RO increased the rating for the Veteran's service-connected headache disability to 30 percent effective January 18, 2014.  Although a higher rating was granted, the issue remained in appellate status as the maximum schedular rating was not awarded from the effective date of the award of service connection.  See AB v. Brown, 6 Vet. App. 35 (1993).

On his August 2013 VA Form 9, the Veteran requested a Board videoconference hearing.  The Veteran was thereafter scheduled for a videoconference hearing before a Veterans Law Judge, to be held in January 2017.  Prior to the hearing, however, the Veteran withdrew his hearing request.  See December 2016 VA 21-0820 Report of General Information.  38 C.F.R. § 20.704 (e) (2017). 



FINDINGS OF FACT

On November 1, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran and his representative that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, in the November 2017 written statement referenced above, the Veteran's representative forwarded a statement from the Veteran indicating that the Veteran wished to withdraw his appeal with respect to the issue of entitlement to an initial compensable rating for headaches prior to January 18, 2014, and in excess of 30 percent thereafter.

The Board finds that the November 2017 written statement is explicit, unambiguous, and done with a full understanding of the consequences of such action.  DeLisio v. Shinseki, 25 Vet. App. 45, 57 (2011); 38 C.F.R. §20.204 (2017).  Under these circumstances, the matter is no longer within the Board's jurisdiction and is dismissed.  See Hamilton v. Brown, 4 Vet. App. 528 (1993) (en banc), aff'd, 39 F.3d 1574 (Fed. Cir. 1994) (holding that the Board is without the authority to proceed on an issue if the claimant indicates that consideration of that issue should cease). 


ORDER

The appeal is dismissed.




____________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


